ORDER
PER CURIAM.
This appeal, certified to us as a final judgment under Super.Ct.Civ.R. 54(b), comes without a statement of reasons by the trial court. In Peoples v. Warfield & Sanford, Inc., 660 A.2d 397, 403 (D.C.1995), we held that “a Rule 54(b) certification must be accompanied by a statement of reasons explaining why the judgment should be deemed final for purposes of appeal.” We further held that without a proper certification, the judgment lacks finality and hence the appeal must be dismissed for lack of jurisdiction. Accordingly, it is
ORDERED that this appeal is dismissed for lack of jurisdiction. As in Peoples, we “leav[e] it to the trial court’s discretion whether to enter final judgment again under Rule 54(b), accompanied by a statement of reasons adequate for our review.” 660 A.2d at 404.
In the interests of judicial efficiency, we note that it is the present tentative view of this panel that as to all eight appellants, the trial court erred in entering summary judgment on the civil conspiracy claim without permitting further discovery by the District, since Judge Webber’s October 11, 1985, order commencing Phase I limited discovery had never been lifted or modified. See Phillips v. Evening Star Newspaper Co., 424 A.2d 78, 81 n. 1 (D.C.1980), cert. denied, 451 U.S. 989, 101 S.Ct. 2327, 68 L.Ed.2d 848 (1981) (trial judge should rule on summary judgment “only when full discovery of material facts is available to the non-moving party”; emphasis added). We note that appel-lees’ counsel virtually conceded this point at oral argument.